PER CURIAM.
In a petition for rehearing the United States argues that notice of the institution of the forfeiture proceeding in the state court served upon the Director of Internal Revenue in his official capacity was not notice to the United States. The short answer is that the Director is the successor in office to the officer who, acting for the United States, both undertook to perfect a tax lien on *282the fund in controversy and gave notice of the government’s claim to the state officer who held the fund. We find wholly unpersuasive and hardly consistent the government’s position that the officer thus responsible for asserting and vindicating the government’s claim against the fund is not a representative through whom it receives adequate notice that a certain court has acquired jurisdiction over that fund and proposes to dispose of it as may be lawful.
Of course, the New Jersey court made no attempt to exercise jurisdiction in personam over the United States. The state court merely exercised jurisdiction in rem over a fund, originally seized by the state before the United States even asserted any lien, and later submitted by its state custodian to a court of competent jurisdiction for the adjudication of rights therein.
The petition is denied.